Morphy, J.
The defendant having pleaded in bar to the plaintiff’s claim a certificate of discharge, delivered to him by the District Court of the United States for the Southern District of Alabama, the plaintiff impeached his certificate as obtained through fraud. The defendant excepted to the impeachment as too vague and indefinite in its terms to enable him to know what were the charges against which he was to defend himself, and prayed that the impeachment be dismissed. Upon the trial of this exception, the judge ¡ s ained it, and immediately gave judgment absolutely in favor of the defendant upon the merits of the case. The plaintiff appealed.
The judge, in our opinion, erred. The case was not before the court on its merits, but only on the exception. No other judgment could be rendered but one granting or denying the de- ■ fendant’s prayer in his exception for the dismissal of the impeachment, and leaving the suit to be tried on its merits, when regularly set down for trial. Code of Tract, arts. 463, 533,535. Acts of 1841,’ p. 17, sec. 16. The main issue made up between the parties was, whether the defendant’s certificate was a bar to the plaintiff’s action. On this issue, however free from doubt it might have appeared to the court, the plaintiff was entitled to a hearing, and to the delays allowed to him by law for preparing his case for trial. When this case was before us, we reversed the judgment below, and rendered one for defendant as in case of nonsuit. We have reconsidered the position in which the parties stood under the pleadings, and now think, that the case should be remanded for further proceedings, leaving the plaintiff to pur • sue such course as he might have thought proper to adopt, had no judgment been rendered on the merits.
It is, therefore, ordered that the judgment of the Commercial Court be reversed, except so far as it sustains the exception made to the impeachment filed by the plaintiff; and it is further order*256ed that the case be remanded to be proceeded in according to law, the appellee paying the costs of this appeal.